DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 6/17/2022. 
	Claims 1, 2, 6-8, 10, 11 and 15 are pending. 
	This application is a 371 filing of PCT/JP19/037448 filed 9/25/2019 which claims priority to foreign application JP 2019-179632 filed 9/26/2018.
Applicant cannot rely upon the foreign priority papers to overcome this rejection because a translation of said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15. A translation of PCT/JP19/037448 is also required to ascertain that the designation that this application is a continuation of JP 2019-179632.

Information Disclosure Statement
Information disclosure statements filed 6/17/2022 and 6/21/2022 have been identified and the documents considered.  Duplicate references have been crossed out.

Responses to Amendments
Applicants have argued that the specification should be relied upon to enable the expression of IL-12 and IL-7. These teachings are that the vectors are based on those from WO 2017209053. This teaches that the two sequences are expressed by promoters.
FIG. 1 is a drawing illustrating an example of transfer vector plasmid DNAs used in the present invention, in which the upper map illustrates an example
in which the BFP gene operably linked to a promoter is incorporated in the VGF gene and the lower map illustrates an example in which the BFP gene
operably linked to a promoter is incorporated in the O1L gene.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6-8, 10, 11 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakao et al (WO 2017209053) in view of Kim et al (WO 2018195552). This rejection is maintained for reasons of record.  
Use of a Vaccinia Virus LC16mO with a deletion in SCR and in VGF and O1L for cancer therapy was shown by Nakao et al (see e.g. abstract and figure 4). 
Nakao does not demonstrate administration combined with a checkpoint inhibitor.
Kim et al teach an oncolytic vaccinia virus encoding a number of transgenes such as IL-12 or IL-7 that is administered intratumorally with an immune checkpoint inhibitor (see e.g. abstract and ¶0009). The effect of the two is a synergistic efficacy (see e.g. ¶0006). 
[0006] The present inventors have discovered that concurrent administration of an immune
checkpoint inhibitor and an intratumorally administered replicative oncolytic vaccinia virus
to a clinically relevant cancer model, in which the agents are administered simultaneously
for a first and preferably for multiple consecutive administrations, results in synergistic
antitumor effects

    PNG
    media_image1.png
    227
    800
    media_image1.png
    Greyscale

[00220] Taken together, these results indicate that combination therapy using mJX-594
and ICI can overcome the immunotherapy resistance in immunosuppressive TMEs, resulting
in synergistic anti-cancer effects.
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of combining an immune checkpoint inhibitor with the VV of Nakao et al. Such a modification would have resulted in a method encompassed by the claimed invention. As noted above: 1) Nakao et al teach LC16mO with modifications in VGF and O1L is effective with both IL-12 and IL-7 as transgenes to treat cancer and 2) Kim teaches that administration of oncolytic vaccinia with checkpoint inhibitors leads to synergy in tumor killing. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the combined therapy with VV expressing IL-12 and IL-7 and checkpoint inhibitors would allow proper cancer therapy.
Nakao teaches IL-7 and IL-12 co-expressed from one vector and separately. 
Kim teach immune checkpoint inhibitors include anti-CTLA-4 or anti-PD-1 for example (see e.g. 0010). A number of cancers are treated (see e.g. ¶0013). The cancer is solid or metastatic (¶0013). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al (WO 2017209053) in view of Kim et al (WO 2018195552) as applied to claims 1, 2, 6-8, 10, 11 and 15  are above, and further in view of or Sobol et al (WO 2018111902).
Sobol et al teach such a method as presented by Nakao in view of Kim (0019, 0029, however the immune checkpoint inhibitor can be administered before or after (see e.g. ¶0022). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of combining an immune checkpoint inhibitor with the VV of Nakao et al. Such a modification would have resulted in a method encompassed by the claimed invention. As noted above: 1) Nakao et al teach LC16mO with modifications in VGF and O1L is effective with both IL-12 and IL-7 as transgenes to treat cancer and 2) Kim teaches that administration of oncolytic vaccinia with checkpoint inhibitors leads to synergy in tumor killing. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the combined therapy with VV expressing IL-12 and IL-7 and checkpoint inhibitors would allow proper cancer therapy.

Response to Arguments
Applicants argue that the vector of Kim and the vector of Nakao function with fundamentally distinct mechanism which would undercut combining them. Applicants argue that Kim teaches immune mediation by expression of GM-CSF and checkpoint inhibitors. Applicants allege that the method of Nakao is drawn to lysis of tumors without engagement of T cells. As well, applicants argue that their invention has a remarkable and unexpected improvement in the CR rate that would not have been expected from Kim. 
The arguments are not persuasive for the following reasons. Applicants have provided statements of opinion that Nakao does not use immunomodulatory mechanisms through T cells to mediate treatment of cancer. A review of Nakao does not identify such teachings. The only difference in the vector of Nakao and Kim is the deletion of VGF and O1L which is taught by WO2015076422 (applicant provided in the IDS filed 3/25/2021) and EP 3480307 (IDS filed 6/157/2022 and appears to be a translation of Nakao et al) to allow cancer specific activity (see abstract). This latter reference teaches that the combination of IL-12 and IL-7 achieves complete remission in a Lc16mO strain (VGF, O1L negative) (see page 3, ¶1 and example 7). Inserted in the vector is IL-7 and IL-12 which each contributes these T-cell based functions- 
[0038] IL-7 is a secretory protein functioning as an agonist for the IL-7 receptor. It is reported that IL-7 contributes to the survival, proliferation, and differentiation of T cells, B cells, or the like (Current Drug Targets, 2006, vol. 7, p.1571-1582).

[0041] IL-12isa heterodimer of the IL-12 subunit p40 and the IL-12 subunit a. IL-12 has been reported to have the function of activating and inducing the differentiation of T cells and NK cells (Cancer Immunology Immunotherapy, 2014,vol. 63, p. 419-435)

It is also noted that the function of either molecule in tumor therapy was well known in the art at the time of filing. To this end, they are used to as an immune intervention therapies. The function set forth in Nakao is to incorporate IL-7 and IL-12 for the function of the immune system i.e. T cells to proliferate and induce for functionality. And the virus requires an effect on the immune system 
Figure 13-In this way, B5R virus is remarkably different from ΔSCR virus in terms of the antitumor effect in the presence of serum (that is, immune state); and it was proved that ΔSCR virus enhanced antitumor effect against tumor cells in the mouse body under the immune environment.

The effect of the two components was presented in which complete regression was measured and shown to be increased 4 fold over control. 


    PNG
    media_image2.png
    272
    709
    media_image2.png
    Greyscale

	To this is added checkpoint inhibitors by Kim et al. The addition is synergistic in antitumor effects wherein the virus sensitizes the tumor to the checkpoint inhibitor. 
[0006] The present inventors have discovered that concurrent administration of an immune
checkpoint inhibitor and an intratumorally administered replicative oncolytic vaccinia virus
to a clinically relevant cancer model, in which the agents are administered simultaneously
for a first and preferably for multiple consecutive administrations, results in synergistic
antitumor effects. 
[0018] In related embodiments, the human in need of treatment is a human with a tumor that
does not express a checkpoint protein (e.g. a checkpoint inhibitor refractory subject) or
expresses a checkpoint protein at a relatively low level in which case the oncolytic vaccinia
virus component of the combination therapy is administered in an amount effective to
sensitize the tumor to the immune checkpoint inhibitor of the combination by inducing
expression of the checkpoint protein (e.g. PD-LI).

Hence, in fact all the functions mediate interrelated functions. The vaccinia virus in both is oncolytic. The modifications of Nakao are designed to add a tumor selectivity to the oncolytic virus. Both recite use of cytokines wherein Nakao provides motivation to use specifically IL-7 and IL-12 which support and activate the immune system. Addition of checkpoint inhibitors are well known as additions to cancer therapy and int his case the virus works with the inhibitor to cause a synergistic effect. Applicants point out that the effect was shown with two checkpoint inhibitors. However, this is not excluded by the claim language and demonstrates the improvement provided by checkpoint inhibitors. These multiple approaches attack the tumor in different but related ways. These also show that the effect is much more than synergistic with two checkpoint inhibitors. 

    PNG
    media_image3.png
    198
    320
    media_image3.png
    Greyscale

	These results demonstrate that one would expect checkpoint inhibitors and IL-7 and IL-12 to synergize with vaccinia virus for increased efficacy wherein the addition of modifications of the VV leads to selectivity that will improve safety in the subject. To show unexpected results, the synergy must be unexpected or surprising. In comparing the results a side-by-side comparison of the claimed invention with the closest prior art shows that one would expect these synergistic effects. Arguments supporting unexpected results cannot take the place of a declaration providing objective evidence or noting in the specification why the results are unexpected. Declarations must be specific and should refer to factual data in the Specification.  In Ex Parte Levy et al., 2010 WL 4913982 (Bd. Pat. App. & Interf. Nov. 30, 2010), the Board stated:
[T]he Warwick Declaration is not evidence of unexpected results as it does not provide evidence or point to where in the Specification data is presented that shows that the results obtained using the claimed composition are unexpectedly better than those obtained with the compositions of the closest prior art. (emphasis added).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633